DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The examiner notes the same document was cited on and included with the IDS submitted 2/17/2022.
The IDS submitted 1/20/2022 recites a foreign document with a document ID that appears to contain a typographical error. No copy of the document SU 10857648 has been provided, however, a document with ID number SU 1087648 was submitted by Applicant on the same day.
The IDS submitted 5/11/2022 cites multiple foreign references that were not included with the submission on 5/11/2022, however the foreign reference were previously cited on and submitted with an IDS on 2/17/2022. 
Additionally, the NPL and foreign documents listed on the second IDS dated 5/11/2022 were submitted multiple times. 
It is unclear if applicant inadvertently re-submitted a prior IDS and duplicate copies of documents instead of a new IDS. 

Response to Arguments
Applicant's arguments filed 3/01/2022 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 4 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 has been amended to require the projected cross sectional area of the inner and outer surfaces of the bit to be equal as well as areas of the inner and outer surfaces. The specification as filed (published) describes a specific equation for forming the claimed bit head shape (see Fig. 4). The equation given appears to rely upon the transition from inner surface to outer surface being a point (Fig. 1, 4). Claim 2 includes limitations directed toward forming the transition as sharp-edged, crowned, or flattened. 
The specification as filed does not describe how to form the claimed bit when the transition from inner surface to outer surface is not at a point. 
The specification as filed does not describe whether the transition surface between inner surface and outer surface is considered inner surface, outer surface, or ‘other surface’ and excluded from the claim limitations requiring the surfaces to be equal. For example, the specification a filed does not describe whether surface 1d in Fig. 2C would be part of p1b or p1a in Fig. 3. Claim 1 now requires these areas to be equal, however, the examiner is unable to determine whether the transition area is included and if so, how it is included in the comparison (as inner surface or outer surface). It is also unclear how the transition area affects the projected areas (whether included as inner/outer or excluded from the projected area).
Claims 2-4, 7-14 are also rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation(s): “… areas of the inner surface and the outer surface…” It is unclear which ‘area’ is being referred to by. The specification as filed describes cross-sectional area, surface area, and axial projection area which vary based on the shape of the bit. The examiner suggest Applicant amend claim 1 to include the type of area.
It is also unclear what is considered the “outer surface”. The specification as filed uses reference character 1a to describe the outer surface the melting head (FIGS. 1A to 1D show different geometries of the outer surface 1a and inner surface 1b of a melting head 1…) and 1a has been used to depict only a portion of the outer surface of the melting head (… front end 1c of the melting head 1 has the radially outer surface 1a). 
It is unclear whether the limitation ‘outer surface’ refers to the entire outer surface of melting head 1 or only the outer surface of the front end of the melting head.

Claim 1 has been amended to require the projected cross sectional area of the inner and outer surfaces of the bit to be equal as well as areas of the inner and outer surfaces. The specification as filed (published) describes a specific equation for forming the claimed bit head shape (see Fig. 4). The equation given appears to rely upon the transition from inner surface to outer surface being a point (Fig. 1, 4). Claim 2 includes limitations directed toward forming the transition as sharp-edged, crowned, or flattened. 
The specification as filed does not describe how to form the claimed bit when the transition from inner surface to outer surface is not at a point. 
The specification as filed does not describe whether the transition surface between inner surface and outer surface is considered inner surface, outer surface, or ‘other surface’ and excluded from the claim limitations requiring the surfaces to be equal. For example, the specification a filed does not describe whether surface 1d in Fig. 2C would be part of p1b or p1a in Fig. 3. Claim 1 now requires these areas to be equal, however, the examiner is unable to determine whether the transition area is included and if so, how it is included in the comparison (as inner surface or outer surface). It is also unclear how the transition area affects the projected areas (whether included as inner/outer or excluded from the projected area).
Claim 10 has been amended to state “The melting head according to wherein the…” It appears applicant intended to amend the claim from a multiple-dependent claim to depend from claim 1, consistent with the other amendments converting multiple dependency to single dependent claims, however, it appears text is missing. It is unclear if claim 10 is intended to depend from claim 1 or if claim 10 is intended to be an independent claim. 
Claim 11 includes the limitation(s): “…”an axial displacement of double the axial length of the front end…” Claim 1, from which claim 11 depends, includes a ‘heatable front end’ it is unclear if the ‘front end’ in claim 11 is a different front end portion or if it is the same ‘heatable front end’ recited in claim 1. 
Claim 14 fails to conform with current U.S. practice. Claim 14 does not contain a period after “closes the cavity”.  Each claim must be the object of a sentence and periods may not be used elsewhere in the claims except for abbreviations and the end of the claim. It is unclear if claim 14 ends after “closes the cavity” or if additional text is missing. 
Claims 2-4, 7-14 are also rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10, 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Under the doctrine of claim differentiation, the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim. Here, Applicant has argued that amended claim 1 requires the surfaces correspond to a conic section or a paraboloid. Claims 9-10 include only limitations directed toward the shapes Applicant has argued is already required by claim 1. 
Under the doctrine of claim differentiation, the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim. Claim 14 includes the limitation(s): “…according to claim 1, wherein the inner surface axially rearwardly closes the cavity” Claim 1 requires an axially forward open cavity surrounded by the inner surface. It is unclear how the cavity can be formed by the inner surface without the inner surface rearwardly closing the cavity. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - Prior Art
The Examiner notes that no art rejection has been made for claims 1-4, 7-14 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112 rejection(s) has been resolved by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674